Citation Nr: 0013580	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-27 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  What evaluation is warranted for low back pain from 
October 1, 1995?

3.  What evaluation is warranted for dry skin of the feet 
from October 1, 1995?

4.  What evaluation is warranted for hiatal hernia with 
irritable bowel syndrome and abdominal pain from October 1, 
1995?

5.  What evaluation is warranted for hypertension from 
October 1, 1995?

6.  What evaluation is warranted for patellofemoral pain 
syndrome of the right knee from October 1, 1995?

7.  What evaluation is warranted for patellofemoral pain 
syndrome of the left knee from October 1, 1995?

8.  What evaluation is warranted for degenerative joint 
disease of the right wrist, hand and metacarpal-phalangeal 
joints from October 1, 1995?

9.  What evaluation is warranted for degenerative joint 
disease of the left wrist, hand and metacarpal phalangeal 
joints from October 1, 1995?

10.  What evaluation is warranted for diabetes mellitus from 
October 23, 1996? 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In an April 1996 rating decision, the RO denied service 
connection for sinusitis, diabetes mellitus, arthritis and 
pain and stiffness of the hands and fingers.  In that same 
decision, the RO granted service connection for dry skin, 
hiatal hernia, hypertension and patellofemoral pain syndrome 
of the right and left knees, and each disability was assigned 
a noncompensable evaluation, effective October 1, 1995.  That 
same rating decision also reflects that service connection 
was granted for low back pain for which a 10 percent 
disability evaluation was assigned, effective October 1, 
1995.  The RO also granted and denied service connection for 
numerous un-related disorders.  

The veteran was informed of the RO's decision on April 27, 
1996.  A Notice of Disagreement with respect to all issues 
listed in the April 1996 rating decision was received by the 
Indianapolis, Indiana RO in June 1996.  In response to the 
veteran's Notice of Disagreement, the RO issued a Statement 
of the Case in June 1996 addressing each disability listed in 
the April 1996 rating decision.  In a July 1996 letter from 
the veteran's representative to the RO, which was accepted in 
lieu of the veteran's VA Form 9, it was argued that the 
veteran was appealing the RO's denial of service connection 
for diabetes mellitus, arthritis, chronic sinusitis and pain 
and stiffness of the hands and fingers.  It was also noted 
that she was requesting higher evaluations than those 
assigned to her service-connected dry skin, low back pain, 
hiatal hernia and hypertension.  In November 1996, the 
veteran's representative requested that the appellant be 
provided a special VA examination for her arthritis of the 
knees and wrists.  

Subsequently, in a January 1998 rating decison, the RO 
granted service connection for diabetes mellitus and 
degenerative joint disease of the left and right wrists, 
hands and metacarpophalangeal joints.  The RO assigned each 
disability a 10 percent evaluation, effective October 1, 
1995.  The RO also continued the noncompensable and 10 
percent evaluations assigned to the service-connected dry 
skin and low back pain, respectively.  The veteran's service-
connected hiatal hernia was combined with the service-
connected irritable bowel syndrome with abdominal pain, for 
which a 10 percent evaluation was assigned.  Finally, the RO 
assigned a 10 percent disability evaluation to the service-
connected hypertension and to the patellofemoral pain 
syndrome of the right and left knees, effective October 1, 
1995.  

In a statement from the veteran to the RO, dated on January 
30, 1998, the veteran indicated that she disagreed with all 
of the issues listed in the January 1998 Supplemental 
Statement of the Case.  

In an April 1999 rating decision, the RO determined that the 
10 percent evaluation assigned to the service-connected 
diabetes mellitus was based on clear and unmistakable error, 
and it was determined that a 20 percent disability evaluation 
should be assigned, effective October 23, 1996, the date the 
veteran was placed on oral medication.  

As the evaluations assigned to the service-connected 
disabilities listed on the front page of this decision are 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claims with respect to 
each of these issues remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As this appeal involves 
disagreement with original claims, the Board has framed the 
issues as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, a review of the claims file reflects that in a June 
1996 statement, the veteran's representative requested that 
the appellant's abdominal scar be rated separately from her 
service-connected hysterectomy.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate actions.  

Issues listed as numbers two through 10 will be addressed in 
the remand portion of the decision.  


FINDING OF FACT

The claim of entitlement to service connection for chronic 
sinusitis, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Sinusitis

A.  Factual Background

Service medical records reflect that in October 1987, the 
veteran was diagnosed as having left maxillary sinusitis.  A 
June 1995 retirement examination report reflects that the 
veteran's sinuses were normal.  On a Report of Medical 
History, dated in June 1995, the veteran indicated that she 
had had problems with sinusitis.  The examining physician 
also noted that she had had frequent sinusitis. 

Post-service VA medical evidence, dating from 1994 to 1997, 
primarily reflects that the veteran received treatment for 
various un-related disorders.  A February 1996 VA general 
medical examination report reflects that the veteran's nose 
and throat were found to have been normal.  A diagnosis of 
sinusitis was not recorded at that time.  When examined by VA 
for her sinuses in March 1996, the appellant reported that 
she had had three previous episodes of sinusitis.  However, 
the examiner indicated that the veteran was currently 
asymptomatic and that she was not being treated with any 
medication.  The veteran related that her symptoms consisted 
of clear rhinorrhea, sneezing and itchy watery eyes.  An 
examination revealed a normal nose, oral cavity, oropharynx 
and neck.  A diagnosis of sinusitis was not recorded by the 
examiner. 

B.  Analysis

The veteran is seeking service connection for chronic 
sinusitis.  The legal question to be answered initially is 
whether she has presented evidence of a well-grounded claim; 
that is, a claim that is plausible.  If she has not presented 
a well-grounded claim, her appeal must fail with respect to 
this claim and there is no duty to assist her further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran asserts that she presently has chronic sinusitis 
which had its onset during service.  While the veteran was 
seen on one occasion for sinusitis in October 1987, her 
sinuses were found normal during a June 1995 retirement 
examination.  In any event, the Board would point out that 
the medical record, in its entirety, is negative for any 
evidence demonstrating that the veteran presently has chronic 
sinusitis.  Inasmuch, then, as the veteran is not shown to 
presently have chronic sinusitis, a plausible claim for 
service connection for such disability is not presented.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
this claim is not well grounded.  38 U.S.C.A. § 5107(a).  

The veteran's statements with respect to this issue do not 
constitute the competent medical evidence of a current 
disability.  As such, she does not possess the necessary 
competence to offer an opinion which requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, the veteran's own statements are insufficient 
to well ground this claim.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has not submitted any medical or other competent evidence to 
show that she currently has chronic sinusitis, the Board 
finds that she has not met the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim is well grounded.  
38 U.S.C.A. § 5107.  Since the claim is not well grounded, it 
must be denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).  

In view of the foregoing observations, then, a plausible 
claim for service connection for sinusitis is not presented 
and, accordingly, such claim is, as was determined by the RO, 
not well grounded.  38 U.S.C.A. § 5107(a).

Finally, the Board is of the opinion that its discussion on 
the issue on appeal is sufficient as to inform the veteran of 
the elements necessary to complete her application for a 
claim for service connection for sinusitis.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for sinusitis is denied. 

REMAND

The veteran and her representative contend, in essence, that 
the service-connected disabilities listed on the front page 
of this decision are more severely disabling than that 
reflected by the currently assigned evaluations.  While the 
veteran has submitted outpatient records from the VAMC in 
Indianapolis, Indiana, indicating that she has continued to 
receive treatment for the service-connected disabilities on 
appeal, the Board observes that she was last examined by VA 
for these disabilities in February and March 1996 and March 
1997.  With respect to the veteran's orthopedic disabilities, 
the examiners provided range of motion studies for the 
affected joints, however, the examiners failed to note to 
what extent the veteran's range of motion was inhibited 
during flare-ups due to pain, instability, or ankylosis (in 
March 1997, the VA examiner indicated that the functional 
impairment with respect to the veteran's knees and wrists was 
"mild.")  The Court ruled in DeLuca v. Brown, 8 Vet. App. 
202 (1994), that such studies and opinions are required under 
38 C.F.R. §§ 4.40 and 4.45 (1999).  Therefore, another VA 
orthopedic examination will be required.

The Board finds the veteran's claims for increased 
compensation benefits are well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist her in developing the facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The regulations used to evaluate the veteran's diabetes 
mellitus, 38 C.F.R. § 4.119, Diagnostic Code 7913, were 
amended during the pendency of this appeal.  See 61 Fed.Reg. 
20440 (May 7, 1996).  Likewise, the regulations used to 
evaluate the veteran's hypertension, 38 C.F.R. § 4.104, 
Diagnostic Codes 7007-7101, were also amended during the 
pendency of this appeal.  See 62 Fed.Reg. 65207-65244 
(December 11, 1997).  Because the medical evidence of record 
does not contain a full description of the factors pertaining 
to the new criteria, the Board will remand the claims for 
medical and adjudicative reevaluation under both the old and 
new rating criteria to avoid any possibility of prejudice to 
the claimant.  38 C.F.R. §§ 4.2, 19.9 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO in SSOCs, dated in January 1998 
and April 1999, apprised the veteran of the regulations and 
criteria used to rate diabetes mellitus and hypertension 
after the changes in law.  Pursuant to a holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Rhodan v. West, 12 Vet. App. 55 (1998), the RO should not 
apply revised rating criteria to evidence dated prior to the 
effective date of the new criteria.

The Board also notes that the last VA rating examinations of 
record specifically addressing the issues of diabetes 
mellitus and hypertension were conducted in February 1996, at 
which time the newly amended rating criteria were necessarily 
not available to the examiner.  Therefore, new VA 
examinations should be conducted to assess the current 
severity of disability due to the veteran's diabetes mellitus 
and hypertension.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  The examiner should report clinical findings that 
correlate with both the old and the new rating criteria; 
thereafter, the RO should apply the most favorable rating 
criteria to the evidence of record.

In addition, all of the veteran's claims with respect to 
higher evaluations assigned to the service-connected 
disabilities at issue, stem from dissatisfaction with initial 
ratings assigned following an award of service connection.  
As such, the concept of staged ratings pertains to all 
issues.  In this regard, in Fenderson v. West, 12 Vet. App 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings.

In light of the need for more recent VA examinations in order 
to assess the current severity of the service-connected 
disorders, the newly amended regulations, the need to 
consider the veteran's claims under the more favorable 
criteria, and the possibility of "staged" ratings, the Board 
finds that the case must be remanded to comply with the 
directives set forth in Karnas and Fenderson to ensure full 
compliance with due process requirements. Consequently, this 
case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran provide the RO with information 
regarding any evidence of treatment for 
disability due to dry skin of the feet, 
low back pain, hiatal hernia with 
irritable bowel syndrome and abdominal 
pain, hypertension, diabetes mellitus, 
degenerative joint disease of the right 
and left wrists, hands and 
metacarpophalangeal joints and 
patellofemoral pain syndrome of the right 
and left knees since October 1995 that 
has not already been made part of the 
record, and should assist her in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

2.  After the foregoing development has 
been completed, the RO should have the 
veteran examined by the appropriate 
specialists for the purpose of evaluating 
the current severity of disability as a 
result of the service-connected dry skin 
of the feet, low back pain, hiatal hernia 
with irritable bowel syndrome and 
abdominal pain, hypertension, diabetes 
mellitus, degenerative joint disease of 
the right and left wrists, hands and 
metacarpophalangeal joints and 
patellofemoral pain syndrome of the right 
and left knees.  The claims folders and a 
copy of this remand must be made 
available to, and reviewed by, each 
examiner, before, during, and after each 
examination.  Each examiner's report 
should reflect that a review of the 
claims file, including the service 
medical records, has been made.  Each 
examiner should perform all indicated 
diagnostic tests, including X-rays, and 
describe in detail the level of 
disability, if any, observed. 

With respect to the examinations 
conducted pertaining to the veteran's 
hypertension and diabetes mellitus, each 
examiner should be given a copy of the 
applicable rating criteria, both old and 
new.  See Karnas, supra.  All indicated 
tests must be conducted and the findings 
of each examiner must address the 
presence or absence of the manifestations 
described in both the revised rating 
schedule and the previous criteria.  A 
complete rationale for all opinions 
offered should be expressed.  The claims 
folder must be made available to the 
examiner for use in the study of the 
veteran's case.

Concerning the veteran's orthopedic 
disabilities, the examiner must address 
the extent of functional impairment due 
to the veteran's service-connected low 
back pain, degenerative joint disease of 
the right and left wrists, hands and 
metacarpophalangeal joints and 
patellofemoral pain syndrome of the right 
and left knees.  Findings that take into 
account all functional impairments 
identified in §§ 4.40, 4.45, including 
pain on use, incoordination, weakness, 
fatigability, abnormal movements, etc., 
should be included.  Any functional 
impairment identified should be expressed 
in terms of additional range-of-motion 
loss beyond that clinically demonstrated. 
See DeLuca, supra.  A complete rationale 
for all opinions offered should be 
expressed.  The claims folder must be 
made available to the examiner for use in 
the study of the veteran's case.

3.  After the above development has been 
completed, the RO should take 
adjudicatory action on the veteran's 
claims for ratings in excess of those 
currently assigned for his service-
connected dry skin of the feet, low back 
pain, hiatal hernia with irritable bowel 
syndrome, hypertension, diabetes 
mellitus, degenerative joint disease of 
the right and left wrists, hands and 
metacarpophalangeal joints and 
patellofemoral pain syndrome with 
degenerative changes of the right and 
left knees. 

The RO should also consider whether 
staged ratings are appropriate in this 
case for the aforementioned disabilities.  
Fenderson, supra.  Both hypertension and 
diabetes mellitus should be evaluated 
under both old and new rating criteria, 
and have the more favorable rating 
assigned.  Karnas, supra.  Finally, with 
respect to rating the orthopedic 
disabilities, the RO should consider the 
factors set forth by the Court in DeLuca, 
supra.

The RO is reminded of the holding in 
Rhodan, supra and to apply the new 
criteria only to the evidence of record 
dated after the new criteria were 
implemented. The adjudicator should 
discuss evidence both favorable and 
unfavorable to the veteran, as specified 
in the body of this remand.  If any 
benefit sought is denied, a SSOC should 
be issued.  The SSOC should contain a 
summary of any new evidence relating to 
the issues on appeal.  The SSOC should 
also contain a summary of the applicable 
laws and regulations, including both the 
old and new schedular rating criteria 
applicable to hypertension and diabetes 
mellitus, along with an explanation of 
how such laws and regulations affect the 
RO's decision.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folders shall 
be returned to this Board for further appellate review.  No 
action is required by her until she receives further notice, 
but she may furnish additional evidence and argument while 
the case is in remand status. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  
The purposes of this remand are to procure clarifying data 
and to comply with the governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



